     2:20-cv-03376-BHH-MHC         Date Filed 09/07/21     Entry Number 46       Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


In Re:                                          )         C/A No. 2:20-3376-BHH-MHC
                                                )
Cynthia Collie Holmes,                          )
                                                )
                               Debtor,          )
                                                )
                                                )

                                                )
Cynthia Collie Holmes,                          )
                                                )                    ORDER
                               Appellant,       )
                                                )
v.                                              )
                                                )
Kevin Campbell, Trustee,                        )
James Kevin Holmes,                             )
                                                )
                               Appellees,       )
                                                )


         This case is a pro se appeal from the United States Bankruptcy Court for the District of

South Carolina filed by Appellant Cynthia Collie Holmes. The docket number for the underlying

Bankruptcy Court action is Case No. 19-01644-DD (Adversary Proceeding No. 20-80046-DD).

         On August 26, 2021, the Trustee filed a notice (ECF No. 45) of an Order from the

Bankruptcy Court, dated August 3, 2021, dismissing the underlying bankruptcy case and a related

adversary proceeding. See In re Holmes, No. 19-01644-DD, 2021 WL 3834168, at *1 (Bankr.

D.S.C. Aug. 3, 2021) (docket number 142). The Bankruptcy Court found that the only asset in the

bankruptcy estate available for liquidation was real property located on Sullivan’s Island that

Appellant jointly owns with her ex-husband, Appellee James Kevin Holmes (“Property”). Id. at

*1–2. The Bankruptcy Court further found:
                                                1
    2:20-cv-03376-BHH-MHC           Date Filed 09/07/21       Entry Number 46         Page 2 of 3




       The trustee has not begun to liquidate the Property and, due to litigation, may not
       be in a position to do so for some time. Litigation is pending, including appeals in
       the District Court, Court of Appeals, and state appellate courts. Other litigation is
       pending trial here and in the family court. This litigation will likely consume much
       of, if not all, the value of the bankruptcy estate. The trustee stated that he currently
       has costs and attorney’s fees of $31,786.02. Legal fees are likely to increase
       exponentially and there will also be fees for appraisers, real estate agents, and
       accountants. There may be capital gains taxes. No bankruptcy purpose is likely
       served with the continued administration of the case. Debtor already has her
       discharge and the possibility of a dividend for the one creditor is uncertain, perhaps
       remote.

Id. at *2. Accordingly, the Bankruptcy Court granted Appellant Holmes’s motion to dismiss and

dismissed the underlying bankruptcy case and a related adversary proceeding, thereby ending

administration of the bankruptcy estate without sale of the Property. Id.

       According to the Bankruptcy Court’s Order of Dismissal, Appellant Holmes agreed, as a

condition of the dismissal, to the withdrawal of all pending appeals. Id. at *1. Further, the

Bankruptcy Court’s Order of Dismissal specifically stated, “Debtor and trustee are directed to seek

dismissal of all pending appeals from Bankruptcy Court orders.” Id. at *2.

       The case currently pending before this Court is an appeal from Bankruptcy Court orders

related to the administration of the underlying bankruptcy case and the anticipated sale of the

Property.1 However, no stipulation of dismissal or motion to dismiss this appeal has been filed,

notwithstanding the Bankruptcy Court’s Order of Dismissal.

       Appellant Holmes is hereby ORDERED to inform the Court in writing, within ten days of

the date of this Order, as to her intent to dismiss this case in accordance with the Bankruptcy

Court’s Order of Dismissal or otherwise show cause why the Bankruptcy Court’s Order of


1
  The Trustee initiated the Adversary Proceeding (No. 20-80046-DD) against only Appellee James
Kevin Holmes for the purpose of establishing that the Trustee has authorization to sell both the
bankruptcy estate’s interest and Mr. Holmes’s interest in the Property. In the case presently before
this Court, Appellant appealed, inter alia, Bankruptcy Court orders authorizing sale of the Property
and denying her motion to intervene in the Adversary Proceeding. ECF Nos. 1, 1-2, 4.
                                                 2
   2:20-cv-03376-BHH-MHC             Date Filed 09/07/21       Entry Number 46         Page 3 of 3




Dismissal does not moot her appeal. If, within ten days of the date of this Order, Appellant does

not file a stipulation of dismissal or motion to dismiss the appeal, and no party to the appeal submits

an objection to dismissal of the appeal specifically showing cause as to why this appeal should not

be dismissed as moot, the Court will dismiss this case as moot. See Catawba Riverkeeper Found.

v. N. Carolina Dep’t of Transportation, 843 F.3d 583, 588 (4th Cir. 2016) (“A case becomes moot,

and thus deprives federal courts of subject matter jurisdiction, when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”) (citation and internal

quotation marks omitted).

        IT IS SO ORDERED.




                                                        /s/Bruce H. Hendricks
                                                        United States District Judge

September 7, 2021
Charleston, South Carolina




                                                   3
